DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-3,5,6 and 8-16 are pending and examined as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,3,5,8,10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masayoshi et al (JPH10216974) in view of Hayashimoto et al (US 2012/0160815) in further view of Wang et al (US 2007/0007253).
With regards to claim 1, Masayoshi et al discloses a laser welding method for welding a plurality of metal members to each other by irradiating laser light on a region where the plurality of metal members have been superposed (laser beam welding method for plated steel plate, Title), wherein at least one of the plurality of metal members is formed from a metal-plated steel plate in which a base metal has been covered with a coating material that has a melting point lower than the base metal (first plated steel sheet 10 and second plated steel sheet 20 has plating layers 12 and 22 which are melted and therefore have a lower melting point than steel sheets 11 and 21, paragraph 0023, lines 1-5), comprising:
a pretreatment process in which the plurality of metal members are held in a combined state (first plated steel sheet 10 and second plated steel sheet 20 are held in a combined state, Fig. 2) and processing is performed from one side surface of the one metal member to form on another side surface, which is the other side, a protrusion that bulges from the other side surface, the protrusion being formed by a mechanical process (half-hearted punching punch apparatus forms two of the protruding portions 30 and 31,paragraph 0019, lines 1-4), and
a laser welding process in which the one metal member in which the protrusion has been formed is superposed on another of the metal members with the protrusion there between, and the fixed positions of the plurality of metal members are maintained in the in-plane direction (the sheet 10 and 20 being set to welding table 40 by pressing jig 41 is fixed, paragraph 0020, lines 1-3)while the plurality of metal members are laser welded to each other by irradiating laser light on a region where the plurality of metal members are superposed (weld 61 formed by laser beam 50 between the projecting portion 31 and the protruding portion 30, Fig. 2 and 3), to laser weld the plurality of metal members to each other while maintaining the fixed positions of the plurality of metal members in the in-plane direction (welding is done while jig 41 is used to press sheets 10 and 20, Fig. 2) ,and
in the laser welding process, the plurality of metal members being clamped at welding spots on opposite sides of the protrusion such that the metal members are in contact with each other at the jig 41 is used to fix sheets 10 and 210 while a gap is maintained and the welding spot at weld 61 is not in contacted with projecting portion 31 and the protruding portion 30, Fig. 3).
Masayoshi et al does not disclose a space therebetween with the positions of metal members fixed in an in-plane direction by at least one locating pin where the in-plane direction being parallel to surfaces of the metal members that face each other such that the locating pin is adjacent to a side wall of each of the metal members.
Hayashimoto et al teaches a laser lap welding method forming a space therebetween (gap g, paragraph 0027, lines 11-13) with the positions of metal members fixed in an in-plane direction by at least one locating pin (formed by spacers, paragraph 0027, lines 11-12) where the in-plane direction being parallel to surfaces of the metal members that face each other (workpiece 1 and 2 face each other, Fig. 1d) where the above is considered pretreatment because the setup takes place before a weld bead 11 is formed. 
It would have been obvious to one skilled in the art at the time the invention was made to modify the pretreatment process of Masayoshi et al with the gap and spacer as taught by Hayashimoto et al in order discharging zinc vapor formed while laser welding. 
 Masayoshi et al and Hayashimoto et al does not teach that the locating pin is adjacent to a side wall of each of the metal members.
Wang et al teaches the locating pin (elongated pin 18, Fig. 5) is adjacent to a side wall of each of the metal members to position in plane direction (sidewall of each workpiece 14 and 16, Fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the pretreatment process of Masayoshi et al and Hayashimoto et al with a locating pin as taught by Wang et al in order to provide a mechanical way of keeping stacked workpieces in plane. 
With regards to claim 3, Hayashimoto et al teaches wherein the processing in the pretreatment process (before laser lap welding 10 is performed) is a mechanical processing in which the protrusion is formed by a punch (embossments press formed in advance, paragraph 0025, and lines 5-7).
With regards to claim 5, Masayoshi et al wherein the plurality of metal members are held in a combined state with a space therebetween in the pretreatment process (first plated steel sheet 10 and second plated steel sheet 20 held with a gap in between, Fig. 2), and the plurality of metal members are superposed in the welding process, by a mechanical mechanism (by jig 41, Fig. 2).
With regards to claim 8, Hayashimoto et al teaches wherein the plurality of metal members (steel sheets 1 and 2, Fig. 1d) are clamped by a plurality of clamp members (clamps, paragraph 0025, lines 8-10) that are disposed spaced apart (by gap G, Fig. 1d) in the surface direction of the metal members, and a welding spot (weld 11, Fig. 1d) is clamped by positioning at least one of the protrusions (embossment, paragraph 0025, lines 5-7) between a pair of clamp members (clamps, paragraph 0025, lines 8-10).
With regards to claim 10, Masayoshi et al discloses wherein in the pretreatment process, the protrusion is formed in a shape a linear shape (protruding portions 30 and 31 have a linear bottom, Fig. 2). 
With regards to claim 14, Hayashimoto et al teaches wherein laser light is irradiated so as to form a larger weld pool on the terminal end side of the scanning of laser light, compared to the starting end side (laser light is irradiated to form a larger weld bead 21 on the terminal side compared to the start side, Fig. 3b).

Claims 2,9-13,15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masayoshi et al,Hayashimoto et al and Wang et al as applied to claims 1,3,5,8,10 and 14 above, and further in view of Kobayashi et al (US 2011/0278266).

With regards to claim 2, Masayoshi et al,Hayashimoto et al and Wang et al does not teach discloses wherein the processing in the pretreatment process is a laser processing in which the protrusion is formed by irradiating a laser light.
Kobayashi et al discloses wherein the processing in the pretreatment process is a laser processing in which the protrusion is formed by irradiating a laser light (laser beam L1 to welding spot 18a to create bulge, Fig. 2D).
It would have been obvious to one skilled in the art at the time the invention was made to modify the pretreatment process of Masayoshi et al,Hayashimoto et al and Wang et al with the laser processing step as taught by Kobayashi et al to provide a cost effective way of producing welded plates that does not need additional mechanical steps. 
With regards to claim 9, Kobayashi et al discloses wherein in the laser welding process, laser light (laser beam L1, Fig. 2E) is irradiated so as to surround the protrusion (welding spot 19 the bulge created by gap G1, Fig. 2E).
With regards to claim 10, Kobayashi et al discloses wherein in the pretreatment process, the protrusion is formed in a shape a curved shape (bulge created by gap G1 is curved, Fig. 2E). 
With regards to claim 11, Kobayashi et al discloses wherein in the pretreatment process, the protrusion is formed at the starting end portion of scanning by scanning laser light (welding spot 18a is the start of scanning the laser beam L1, Fig. 2A-2E).
With regards to claim 12, Kobayashi et al discloses wherein the scanning of laser light is performed along a trajectory that keeps the starting end portion (welding spot 18 is a starting end and kept there, Fig. 3).
With regards to claim 13, Hayashimoto et al teaches wherein scanning of the laser light is performed along a circular arc shape trajectory to form a protrusion that extends and bulges more along a laser welding method with laser lap welding 10 having a starting scan La having a trajectory that keeps the starting end portion by maintaining a circular pattern (Fig. 2a,b) which is capable of forming a protrusion if used with the method of Kobayashi et al and would create a bulge which bulges more along the outer perimeter than the inner perimeter side of the arc).
With regards to claim 15, Masayoshi et al, Hayashimoto et al, Wang et al and Kobayashi et al does not teach the time to scan the laser light is equal to or greater than the time for the starting end portion to solidify and form the protrusion however it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the process of Kobayashi et al and Wang et al, since the patented structure having a specific time. Selecting a specific time of welding would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Kobayashi et al, and therefore fails to patentably distinguish the claimed invention from the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masayoshi et al, Hayashimoto et al, Wang et al and Kobayashi et al as applied to claims 2,9-13,15 and 16 above, and further in view of Dauvel et al (US 2008/0217307).

With regards to claim 6, Masayoshi et al, Hayashimoto et al, Wang et al and Kobayashi et al does not disclose wherein when welding n (n > 3) metal members to each other by irradiating a laser light on a region where n of the metal members have been superposed, in the pretreatment process, (n - 1) metal members are disposed with spaces therebetween and the protrusions are formed on (n -1) metal members.
sheets 1,2 and 6, paragraph 0035, lines 1-2)  to each other by irradiating a laser light on a region (weld is produced by means of a laser beam, paragraph 0037, lines 1-2) where n of the metal members have been superposed (and clamped by gripping means 4, Fig. 2), in the pretreatment process, (n - 1) metal members are disposed with spaces therebetween and the protrusions are formed on (n -1) metal members (by protrusions 3, Fig 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the process of Masayoshi et al, Hayashimoto et al, Wang et al and Kobayashi et al with the multiple metal members as taught by Dauvel in order to provide a method for assembling metal sheets allows for multiple sheets to be welded to create a stronger weld assembly. 

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments: Applicant argues the prior art does not teach “a pretreatment process in which the plurality of metal members are held in a combined state with a space there between with the positions of the plurality of metal members fixed in an in-plane direction by at least one locating pin and processing is performed from one side surface of the one metal member to form... a protrusion that bulges from the other side surface”. 
Examiner’s response: Kobayashi et al teaches a pretreatment process (Fig. 2a –Fig. 2D) in which the plurality of metal members are held in a combined state and processing (by laser L1 to welding spot 18a, Fig. 2A) is performed from one side surface of the one metal member (first workpiece 12, Fig 2A) to form on another side surface (melted region 19, Fig. 2B-2C), which is the other side, a protrusion that bulges from the other side surface (a bulge that forms gap G1, Fig. 2D), the protrusion being formed by one of a laser process (by laser L1 to a welding spot 18a, Fig. 2D). With regards to the locating pin, 
Applicant’s arguments: Applicant argues that Wang is entirely direct to a resistance welding process and fails to teach that the in-plane direction of metal sheets is maintained during both a pretreatment process and a welding process. 
Examiner’s response: Wang et al teaches the locating pin (elongated pin 18, Fig. 5) is adjacent to a side wall of each of the metal members to position in plane direction (sidewall of each workpiece 14 and 16, Fig. 5).  Kobayashi et al could be modified with the elongated pin to hold the plates in an in plane position. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                         
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761